Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 20 February 1810
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy Feb,ry 20th 18010

I this day received a Letter from my son dated october 21 from constradt—we had heard three weeks before of your arrival there by a vessel which came in to Salem, I rejoice that you are once more released from old ocean, and that you were so near the place of your destination. your voyage has been long and tedious. I hope you will experience Friendship and hospitality altho in so frozen a Region
Cold says a late writer, who I have been reading and who resided in Russia so late as 1808. “cold I have found their Country but never the Hearts of these people”
hearing this Evening that a vessel was to sail tomorrow for the North, and a gentleman going passenger in her who would take Letters, I have embraced the opportunity of writing to you altho it is seldom the most expeditious method of sending Letters, we have been remarkable fortunate in hearing of and from you. all the Letters written by my son which he mentions, have arrived safe, except the one from Elisineur, I was writing to your Mother when I learnt this opportunity of communicating with you, when either of us obtain any information respecting you, we immediately communicate it to each other
she was well, and your family a few days since as are your dear son’s. who have not had a days sickness since you left them. George is steady, and Books are as much his delight as they were his Fathers passion at his Age. I see his Father growing up in him, in a thousand of his actions, John has learnt to read so fast, that it is now a pleasure and amusement to him. his Eyes sparkle with intelligence, and he is a dear little coaxer as you can imagine—he is very desirious of sending a Letter to his Brother—and his cousin Abbe has gratified him by writing one for him which I inclose. I shall feel impatient to learn how you endure the winters cold and Summers heat, since reading porters sketches, I am quite conversent with petersburgh and Mosco, with the hermitage and the winter palace.
I have written twice, before to my son; our writers are trying their skill to render the mission to Russia unpopular and to raise up hobgoblins, “a union with Napolean, and a Northern confederacy to crush the power of haughty Britain—who according to them has done us no essential injury—our Massachusetts Legislature, are disgraceing the State, and are followed by Newyork.
Jacksons dismission and his conduct which produced it, has whetted up the Spirit of party to almost a war pitch, and our Election for gov,r approaches. mr gerry and grey are the Republican candidates—the usual popular clamour is played off against them. what will be the result, time must determine
even the cold Regions of the North must be more agreable, than living in a fiery furnace. this reconciles me in some measure to the seperation of from those I hold most dear, knowing as I do, that no ice treatment can ever wean or alienate a mind and heart devoted to the welfare of his Country.
we all unite in Love and regard to your whole family. tell william, that Letters from Lebanon recently received inform that all were well there. I sent your Letter to day to mrs Cranch I know she will write to you—I presume my next Letter will inform you of Elizas marriage with mr Pope. kiss Charles for me. talk to him of his Country, of his Grandparents—he will never feel for the affection which his Brothers do, seperated at so early an Age
Mr. Adams is writing to his Brother. it is late I must take my leave with assurances of / affection ever yours
Abigail Adams